Citation Nr: 0518821	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970.  His awards and decorations include the 
Distinguished Service Cross, the Silver Star, the Purple 
Heart, and the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In November 2004, the representative raised the issue of 
entitlement to service connection for an obsessive compulsive 
disorder, to include secondary to PTSD.  This matter, 
however, is not developed or certified for appellate review.  
Hence, it is referred to the RO for appropriate action.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities was developed for appellate review, but is 
rendered moot by the decision below.  See VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).


FINDING OF FACT

The veteran's PTSD is productive of total occupational 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

The record reflects that the veteran has been provided with 
the notice contemplated by 38 U.S.C.A. § 5103(a) in 
connection with his claim.  Moreover, the record reflects 
that VA's duty-to-assist him in the instant claim has been 
fulfilled to the extent necessary.  In any event, in light of 
the disposition of the veteran's claim below, the Board finds 
that he has not been prejudiced by any failure to notify or 
assist him in the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

As noted in the Introduction, the veteran's period of service 
ended in July 1970.  Service connection for PTSD was granted 
in March 2001, evaluated as 10 percent disabling.  The 
evaluation was increased to 30 percent disabling in a 
February 2002 rating decision, and has remained in effect 
since.

On file are VA treatment records for July 2000 to July 2004 
which document treatment for hepatitis C and fatigue.  At a 
social work evaluation in October 2000, the veteran reported 
working for the past 26 years at the same job, including as 
union president.  Psychological testing was consistent with 
mild to moderate depression.  

Other treatment records for 2000 show that he was assigned a 
Global Assessment of Functioning (GAF) score of 60, and that 
he began to participate in group counseling sessions.  
Treatment records for 2001 show that his GAF scores ranged 
from 55 to 60.  They also show that he denied suicidal or 
homicidal ideation, but reported increased depression 
following a service reunion.  Mental status examination 
showed that he was alert and oriented, with good judgment.  
He exhibited normal speech and goal-directed thoughts.  The 
veteran exhibited some difficulty with anxiety, anhedonia, 
and decreased motivation.

Treatment notes for 2002 show that he was assigned a GAF 
score of 65.  He demonstrated appropriate dress and no 
psychomotor agitation or depression.  He exhibited a flat 
affect and somber mood.  He reported experiencing nightmares.  
The veteran complained that he lacked social support from his 
friends, and explained that he had stopped working in the 
union.  Treatment notes for 2003 show that he was 
hospitalized in January 2003 for depression and suicidal 
ideation after losing his job (for theft).  He also reported 
poor energy, poor sleep habits, and poor motivation.  He 
denied psychosis or obsessive compulsive symptoms.  The 
veteran was assigned GAF scores ranging from 30 to 40 during 
hospitalization.  Subsequent treatment notes show that his 
assigned GAF scores ranged from 50 to 65.  He denied further 
episodes of suicidal ideation, but reported depression.  He 
demonstrated organized and goal-directed thoughts, with an 
intact memory.  He reported the onset of obsessive compulsive 
symptoms leading to panic attacks.  In June 2003 he reported 
increased social isolation.  He also reported a worsening of 
his marital relationship.  In December 2003, his treating 
nurse described his PTSD as severe, and noted that he was 
isolated and avoidant.

Treatment notes for 2004 indicate that the veteran no longer 
participated in group therapy, and instead had become more 
isolated.  He complained of intrusive thoughts.  He 
demonstrated a stable to euthymic mood with a blunted affect.  
He was assigned GAF scores ranging from 50 to 62.  His 
treating social worker and nurse described the PTSD as 
severe.  In an April 2004 entry his treating social worker 
concluded that the veteran likely would not be capable of 
returning to the work force.  

A July 2004 entry by his treating psychiatrist notes 
complaints of irritability, intrusive thoughts, social 
avoidance, and panic attacks.  He also noted the onset of 
rumination after the veteran attended a service reunion, and 
that the appellant had refused to attend an award ceremony in 
his honor due to crowds.  The psychiatrist additionally noted 
the presence of disabling obsessions and compulsions.  He 
concluded that difficulties with panic attacks and tolerating 
the company of others had led to the veteran's inability to 
maintain gainful employment.

The report of a January 2001 VA examination for hepatitis C 
notes that the veteran had depression secondary to that 
service connected disorder.

On file is the report of an October 2001 VA psychological 
examination.  The veteran reported a 27-year history of 
employment, with participation in the union presidency.  He 
complained of increased anxiety and irritability.  He also 
complained of recent depression, and decreased interest and 
energy for certain activities.  He indicated that several of 
the symptoms began after he was diagnosed with hepatitis C, 
but he also noted that he had become increasingly vigilant 
since the terror attacks of September 11, 2001.  He 
essentially described his family situation as stable, and 
reported involvement in the community.  He admitted to 
fleeting suicidal thoughts.  He complained of daily sleep 
disturbances, nightmares, and rare flashbacks.  Mental status 
evaluation showed that he presented as appropriately dressed, 
with adequate hygiene.  He exhibited no remarkable 
psychomotor behavior, or any speech or thought abnormalities.  
He showed evidence of psychic numbing and avoidance of 
troubling material.  The veteran had a restricted affect and 
a mildly dysphoric mood.  He demonstrated unimpaired memory 
and concentration.  Psychological testing was consistent with 
moderate to severe depressive symptoms, and otherwise 
consistent with the presence of PTSD symptomatology due to 
somatic concerns.  The examiner noted that the results were 
probably somewhat inflated.  The examiner felt the veteran 
tended to underreport his psychiatric symptoms when 
interviewed, but diagnosed moderate PTSD and secondary 
dysthymic disorder; he assigned a GAF score of 65.  The 
examiner concluded that the veteran's irritability, if 
persistent, could impact his job and family relationships.  
He also noted that the veteran experienced only a modest 
reduction in symptoms with medications.

The veteran was afforded a VA psychological examination in 
March 2003.  He reported that he had been suspended from work 
due to a charge of theft.  He felt betrayed by management and 
his coworkers.  He explained that he had worked at the 
position for 28 years, with a 13-year stint as a union 
president, and that he looked forward to retiring.  He 
averred that he would be unable to work without his 
psychotropic medications.  The veteran reported living with 
his spouse and children, and admitted to having several 
friends.  He reported a recent hospitalization for suicidal 
ideation.  On mental status examination he presented as 
oriented and neatly groomed.  He exhibited a mildly 
restricted affect.  He reported insomnia, but denied any 
racing thoughts.  He did not demonstrate any speech or 
thought abnormalities, and he denied any hallucinations.  He 
exhibited normal concentration and memory.  He denied any 
suicide attempts, explained that he experienced rare suicidal 
ideation, and denied current suicidal or homicidal ideation.  
The veteran reported a significant increase in the frequency 
of his nightmares and intrusive memories, which he noted now 
occurred up to four times each week.  He also reported a 
growing dislike of crowds and increased isolation from 
friends.  He reported sensitivity to environmental triggers.  
The examiner diagnosed moderate PTSD, and assigned a GAF 
score of 58.  The examiner summarized that the veteran 
continued to experience PTSD symptoms which had increased in 
severity since October 2001.  He concluded that the current 
level of psychiatric symptomatology did not render the 
veteran unemployable.

In a June 2003 statement, the veteran's spouse indicated that 
his symptoms included depression and paranoia, and stated 
that he lost his job partly because of PTSD.  In a statement 
received in March 2004, she concluded that PTSD accounted for 
all of his difficulties.

In a statement received in August 2003, the veteran's 
treating VA psychiatrist concluded that the appellant should 
receive a disability retirement from his job secondary to 
PTSD.  He reported that the veteran's PTSD symptoms included 
severe depression, nightmares, poor concentration, and 
flashbacks.  He states that the veteran would not be able to 
function at an effective level for his employer.  The 
psychiatrist indicated that the severity of the veteran's 
PTSD complicated his ability to concentrate and focus on 
tasks involving managing money or maintaining records, and 
that his anxiety and irritability complicated his judgment 
and ability to interact with the public.  The psychiatrist 
noted that while the veteran showed some improvement with 
medication, he would not recover sufficiently to return to 
gainful employment.

In an August 2003 statement, the U.S. Office of Personnel 
Management informed the veteran of the approval of his 
application for disability retirement.  The underlying 
application form shows that he requested retirement based on 
his PTSD and hepatitis C.
 
On file is the report of an October 2003 VA psychological 
examination of the veteran.  He reported that he received a 
disability retirement secondary to the medications used in 
the treatment of his hepatitis C; he explained that the 
referenced medications caused depression, anxiety and sleep 
problems.  The veteran explained that prior to his suspension 
at work, he had not received disciplinary actions, or 
experienced problems in relating to coworkers and 
supervisors.  He indicated that he now stayed home often and 
enjoyed the solitude, although he interacted with his family 
and becomes depressed when alone.  He reported a good 
relationship with his immediate family, and indicated that he 
occasionally participated in outside activities with his 
spouse, although he clarified that he disliked interacting 
with other people.  He also reported keeping busy with 
household chores, despite also reporting decreased 
motivation.  The veteran indicated that he socialized with 
three friends.  He managed his own personal hygiene.  The 
veteran reported that his obsessive compulsive symptoms had 
worsened over the prior six months, which interfered with his 
functioning.  He denied any incidents suggestive of impaired 
impulse control, and denied significant alcohol use.  He 
reported experiencing anxiety and shortness of breath with 
certain reminders of Vietnam, and described symptoms 
consistent with panic attacks occurring once each week for up 
to four minutes.  He also reported experiencing intrusive 
thoughts.  He described his sleep as improved following the 
use of medication. 

On mental status examination he presented as appropriately 
dressed with good hygiene.  He exhibited a somewhat dysphoric 
mood as well as a restricted and anxious affect.  He did not 
show any impairment of thought processes or communication, 
and he denied any hallucinations or delusions.  He exhibited 
appropriate behavior during the interview.  The veteran 
reported a history of passive suicidal ideation, but denied 
any current suicidal or homicidal ideation, plan or intent.  
The veteran was oriented and demonstrated an intact memory.  
The examiner diagnosed mild to moderate PTSD, as well as 
obsessive compulsive disorder, unrelated to PTSD.  He 
assigned the veteran a GAF score of 58.  The examiner 
concluded that the veteran's presentation of symptoms was 
inconsistent with that reported by the VA psychiatrist in 
August 2003, and he noted that the August 2003 statement was 
written in support of, and prior to, the veteran's receipt of 
a disability retirement.  The examiner concluded that the 
veteran's predominant psychiatric symptoms were attributable 
to obsessive compulsive disorder, and that PTSD alone was not 
sufficiently severe as to render the appellant unemployable.

The veteran was afforded a hearing before a decision review 
officer at the RO in May 2004.  He testified that he began 
experiencing suicidal ideation after helping clean the room 
in which an in-law committed suicide.  He reported 
experiencing suicidal thoughts once each week.  He explained 
that he tended to report only positive symptoms to his 
examining physicians.  He indicated that he was unable to 
work, and that his retirement was based on PTSD.  He 
explained that he began experiencing memory and concentration 
problems at his job and had been unable to tolerate the 
company of others.

The veteran was afforded another VA psychological examination 
in May 2004.  He reported that he had not worked since 
retiring, and did not intend to work; he reported that he 
first encountered difficulty at work after starting treatment 
for hepatitis C.  The veteran denied any marital problems and 
indicated that he regularly went out with his spouse.  He 
also reported socializing with two service comrades once 
every other month, and admitted to regular contact with 
several family members.  He denied any irritability toward 
his family or friends.  He reported a dislike of crowds, and 
indicated that on a daily basis something would trigger 
recollections of his Vietnam experiences, leading to 
nervousness and shortness of breath; the examiner described 
the veteran's physiological distress on these occasions as 
mild.  He also reported sleeplessness and nightmares on most 
nights.  He reported avoiding reminders of Vietnam, and 
indicated that he recently attended a service reunion.  
(Other reports indicate that this reunion was a source of 
aggravation for the veteran.)  He did not report a pervasive 
loss of interest or pleasure in most activities, or feelings 
of detachment.  He complained of minor concentration 
difficulties, without interference with functioning.  He 
reported constant hypervigilance and an exaggerated startle 
reflex.  The veteran reported experiencing suicidal thoughts, 
without any attempts or plan.  He denied homicidal ideation 
or any history of assaults or outbursts.  

Mental status evaluation revealed that the veteran was 
appropriately dressed and showed good hygiene.  He was alert, 
oriented, and attentive.  He exhibited unimpaired memory, 
with no difficulty in communicating or thinking.  The veteran 
showed a mildly anxious affect.  Psychological testing was 
suggestive of symptom exaggeration.  The examiner noted that 
the veteran's obsessive behaviors did not meet the criteria 
for a diagnosis of obsessive compulsive disorder, and did not 
impair the appellant's functioning.  The examiner explained 
that the veteran performed obsessive rituals in a conscious 
attempt to distract him from his Vietnam memories.  The 
veteran explained that he was able to perform his activities 
of daily living.  He did not exhibit any evidence of 
hallucinations or delusions, and the examiner described the 
veteran's judgment as unimpaired.  The examiner concluded 
that the veteran was reporting only mild to moderate PTSD 
symptoms, with little to no impairment in functioning.  He 
diagnosed mild to moderate PTSD, and assigned a GAF score of 
65.  The examiner concluded that the veteran's level of 
impairment had remained the same or even improved since the 
last examination, and that the appellant's psychiatric 
symptoms did not render him unemployable.       

Analysis

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that diagnostic code, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted under Diagnostic Code 
9411 for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted under Diagnostic Code 9411 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted under Diagnostic Code 
9411 for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board notes that while the veteran has at times been 
diagnosed with other disorders such as obsessive compulsive 
disorder, it is not clear from the record which of his 
psychiatric symptoms are attributable to his service-
connected psychiatric disability and which are instead 
attributable to any nonservice-connected psychiatric 
disorder.  Unfortunately, there is no medical opinion of 
record that adequately addresses which psychiatric symptoms 
are not associated with the veteran's service-connected 
disorder.  Accordingly, the Board, in addressing the proper 
evaluation assignable for the veteran's service-connected 
psychiatric disability, will consider all of the appellant's 
psychiatric symptoms as if they are a part of the service-
connected disorder.  See Mittleider v. West, 11 Vet. App 181 
(1998).  

After reviewing the record, the Board concludes that the 
veteran is entitled to a 100 percent schedular rating for 
PTSD.  The record shows that he was medically retired from 
his last job at least partly on account of his PTSD symptoms, 
and that his treating psychiatrist and social worker agree 
that his PTSD has rendered him unemployable.  The 
psychiatrist in particular concluded on two occasions that 
the veteran was no longer employable.  The accompanying 
treatment records include GAF scores for the PTSD which range 
widely, but which include scores between 50 and 60.  GAF 
scores ranging between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See generally, Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).

The veteran was examined by VA psychologists in October 2001, 
March 2003, October 2003, and May 2004.  The October 2001 and 
May 2004 examiners assigned a GAF score of 65, and the March 
2003 and October 2003 examiners assigned a GAF score of 58.  
The October 2001 psychologist noted that the veteran's 
irritability symptoms could impact on his job if persistent, 
and indicated that psychological testing was suggestive of 
moderate to severe symptoms; he also noted the veteran's 
tendency to underreport psychiatric symptoms.  The other 
psychologists concluded that the veteran's PTSD, alone, did 
not render him unemployable.  The October 2003 examiner in 
particular explained that the August 2003 statement by the VA 
psychiatrist appeared to have been written in order to obtain 
benefits for the veteran.

In this case, the Board concludes that the findings and 
opinions of the veteran's treating VA psychiatrist, nurse and 
social worker, are of greater evidentiary value than the 
findings and opinions of the examining VA psychologists which 
are based, in part, on single hour long interviews.  The 
record reflects that the above treating medical personnel 
have been involved in the veteran's care since his initial 
visit for PTSD in August 2000, and that they are quite 
familiar with his medical history and condition.  Each has 
evaluated the veteran and concluded that his PTSD is severe 
in nature.  The treating psychiatrist and social worker have 
additionally concluded that he is unemployable, with specific 
explanations as to the effect of the PTSD symptoms on 
relevant job factors.  While the October 2003 examining 
psychologist suggested that the veteran's psychiatrist only 
concluded that the appellant was unemployable in order to 
ensure the receipt of a disability retirement, after the 
appellant was in receipt of those retirement benefits, the 
same psychiatrist in July 2004 again concluded that this 
combat veteran could not maintain gainful employment.  
Moreover, the psychiatrist specifically explained that the 
veteran's panic attacks and difficulty in tolerating the 
presence of others were responsible for his inability to 
maintain employment.  The Board finds the psychiatrist's 
opinion, as well as the opinions of other health care 
professionals who regularly treat the appellant, to be 
supported by the veteran's psychiatric complaints and 
presentations, particularly as to his increasing social 
isolation and problems in interacting with people outside of 
his family and close friends.

The Board recognizes that the veteran has several other 
disorders which potentially impact on his employability, 
particularly his service connected hepatitis C.  
Nevertheless, it appears from the record that the veteran's 
disability retirement was in fact based at least in part on 
his PTSD symptoms, and as discussed above, the medical 
personnel who have regularly followed and treated him since 
August 2000 describe his PTSD as so severe that he is unable 
to maintain gainful employment.  While the psychological 
examination reports on file are thorough and complete, the 
Board resolves reasonable doubt in the veteran's favor and 
finds that the evidence shows that PTSD is productive of 
total occupational impairment.  Accordingly, the veteran is 
entitled to a 100 percent evaluation for his PTSD.




ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent evaluation for 
PTSD is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


